12 A.3d 1006 (2011)
300 Conn. 910
Daniel SANTIAGO
v.
COMMISSIONER OF CORRECTION.
Supreme Court of Connecticut.
Decided February 10, 2011.
Alan Jay Black, special public defender, in support of the petition.
Margaret Gaffney Radionovas, senior assistant state's attorney, in opposition.
The petitioner Daniel Santiago's petition for certification for appeal from the Appellate Court, 125 Conn.App. 641, 9 A.3d 402 (2010), is denied.
EVELEIGH, J., did not participate in the consideration of or decision on this petition.